Case 1:21-cv-00038-KD-B Document 5 Filed 02/02/21 Page 1 of 2   PageID #: 22



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

TRACY H. BESSELAAR, # 135043,        *
                                     *
      Plaintiff,                     *
                                     *
vs.                                  * CIVIL ACTION NO. 21-00038-KD-B
                                     *
ALABAMA BOARD OF PARDONS &           *
PAROLES,                             *
                                     *
      Defendant.                     *

                                    ORDER

      This   action   is   before   the   Court   on   Plaintiff   Tracy    H.

Besselaar’s Motion to Withdraw (Doc. 4). In the motion, Besselaar,

an Alabama prison inmate who is proceeding               pro se, requests

permission to withdraw his petition for declaratory judgment (Doc.

1) and his motion to proceed without prepayment of fees (Doc. 2).

      Federal Rule of Civil Procedure 41(a)(1)(A) provides that a

plaintiff may dismiss an action without a court order by filing

“(i) a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment; or (ii) a stipulation

of dismissal signed by all parties who have appeared.”                Fed. R.

Civ. P. 41(a)(1)(A).       “Unless the notice or stipulation states

otherwise,   the   dismissal   is    without   prejudice.       But   if   the

plaintiff previously dismissed any federal- or state-court action

based on or including the same claim, a notice of dismissal
Case 1:21-cv-00038-KD-B Document 5 Filed 02/02/21 Page 2 of 2    PageID #: 23



operates as an adjudication on the merits.”             Fed. R. Civ. P.

41(a)(1)(B).

     A review of the case file reflects that no answer or motion

for summary judgment have been filed on behalf of the above-

referenced Defendant.     Although Besselaar’s filing is titled as a

motion to withdraw his petition for declaratory judgment and motion

to proceed without prepayment of fees, no motion is required by

Rule 41(a)(1)(A)(i).     In view of Besselaar’s pro se status, the

Court construes his Motion to Withdraw (Doc. 4) as a notice of

voluntary dismissal pursuant to Rule 41(a)(1)(A)(i).            Accordingly,

this action is DISMISSED without prejudice pursuant to Besselaar’s

notice of voluntary dismissal.

     DONE this 2nd day of February, 2021.


                                  ______/s/ SONJA F. BIVINS_______
                                   UNITED STATES MAGISTRATE JUDGE




                                    2
